Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                                DETAILED ACTION

Claims 2-21 received on 7/14/2021 have been examined.
Claim 1 has been cancelled. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-9, 12-13 and 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No.10,951,275 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because, the independent claims 1 and 10 of Patent# 10,951,275 B2. disclose all the features of claims 2 and 15 of the instant application with minor obvious variations. 
Similarly the claims 2-3, 1, 4-9, 11-12,10, 13-15 of patent No.10,951,275 B2 discloses or suggests all the limitations of the claims 3-9, 12-13, 16-21of the instant application with minor obvious variations.
Thus, it would have been obvious to one of ordinary skill in the art having the claims 1-15 of U.S. Patent No.10,951,275 B2 to modify the claims to achieve the features of claims 2-9, 12-13 and 15-21 of the instant application.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No.US 10,256, 873 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because, the independent claims 1 and 9 of Patent# 10,256, 873 B2. disclose all the features of claims 2, 5, 15 and 18 of the instant application with minor obvious variations. 
Similarly claim 2 of Patent# 10,256, 873 discloses all the features of claims 3 and 4 of the instant application with a minor obvious variation.  
 claim 3 of Patent# 10,256, 873 discloses all the feature of claims 6-9 of the instant application with a minor obvious variation. 
 claims 5-8 of Patent# 10,256, 873 discloses all the features of claims 11-14 of the instant application with a minor obvious variation. 
claim 10 of Patent# 10,256, 873 discloses all the features of claims 16-17 of the instant application with a minor obvious variation. 

claim 11 of Patent# 10,256, 873 discloses all the features of claims 19-21 of the instant application with a minor obvious variation. 
Thus, it would have been obvious to one of ordinary skill in the art having claims 1-11 of U.S. Patent No.US 10,256, 873 B2 to modify the claims to achieve the features of claims 2-21 of the instant application.

Allowable Subject Matter
Claims 2-21 are allowed it Applicant successfully overcome the double patenting rejection. 
The following is an Examiner's statement of reasons for allowance:

Bauch et al. (US 2009/0190634) discloses in para [0081] [0077] precoding matrices be transferred from the RS to the BS and the MS. And Seo et al. (2013/0010841) discloses each node applies precoding using a Vector Perturbation (VP) scheme when transmitting a signal to the RN.
Lee (2014/0369255) para [0009] the relay apparatus includes a receiver for receiving a signal from at least two terminals, a controller for estimating a channel between the terminals based on the received signal, and calculating a receiver matrix and a precoder, and a transmitter for transmitting a signal precoded by the precoder. Zhou (2014/0269486) [0039] two main types of relay nodes exist: a conventional amplify and forward (AF) relays and decode and forward (DF) relays.  AF relays do not only amplify a desired signal, but also interference and noise, and DF relays, which detect a desired signal and encode and forward it, are well-suited to interference limited and noisy environments, too. Yu (2010/0248729); para [0014] [0185] [0014] an apparatus of a RS (=relay station) including a plurality of antennas includes a calculator that determines a precoding matrix for a relay signal; a processor that determines relay power coefficients for a BS and an MS respectively, and generates the relay signal by summing a product of a transmit symbol vector of the MS, the precoding matrix, and the relay power coefficient of the MS and a product of a transmit symbol vector of the BS and the relay power coefficient of the BS; and transmitters that transmits the relay signal to the BS and the MS at the same time.
The prior art on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “receiving by the relay from communication device at least a portion of the received transmissions and being stored and transmitting, by the relay, at least the stored portion of the transmissions which is being precoded in accordance with the precoding matrix” claimed invention as a whole.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/Primary Examiner, Art Unit 2471